DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.
 
Response to Amendment
	Applicant’s amendment, received 25 July 2022, is reviewed and entered. Claims 1, 18, 21, and 25 are amended, and claims 3, 8, 10, 13, 14, 17, and 26 are canceled, leaving claims 1, 2, 4-7, 9, 11, 12, 15, 16, 18-25, 17, and 28 pending. This Office Action is a non-final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claims 21-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Sabre discloses dividers, but not dividers having a height extending from the bottom of the bowl substantially to the top, and would not be modifiable to achieve the claimed height.

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. Applicant makes the same arguments as in the 12/30/2021 Remarks, which are addressed in the 2/25/2022 final rejection.

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 25 July 2022 is insufficient to overcome the rejection of claims 1, 2, 4-7, 9, 11, 12, 15, 16, 18-25, 27, and 28 based upon 35 U.S.C. 103 as set forth in the last Office action because: it fails to set forth facts and facts presented are not germane to the rejection at issue.
It states that the present invention has been copied by others. However, not every competing product that falls within the scope of an invention is evidence of copying. See MPEP 2144.05(III)(B). Furthermore, Applicant has not demonstrated that the alleged infringer tried for a substantial length of time to design a product similar to the claimed invention, but failed and then copied the claimed invention instead, or that the invention was copied for the merits of the invention and not for other reasons such as a lack of concern for patent property or contempt for the patentee’s ability to enforce the patent. See MPEP 716.06.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hinge (claims 1, 18, 21, and 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed 25 July 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the underlined portion is new matter.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “non-adjustably” in claims 1, 18, and 25, “hinge” in claims 1, 18, 21, and 25.

Claim Objections
Claim 18 is objected to because of the following informalities:  claims 18 and 25 twice recite “wherein the bib comprises a neck section defining an opening”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 9, 11, 12, 15, 16, 18-25, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The new matter is “hinge” in claims 1, 18, 21, and 25.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “one or more dividers,” but depends from claim 25 which recites “dividers.” Are the one or more dividers (claim 28) the same as or in addition to the dividers (claim 25)?

Claim Rejections - 35 USC § 103

Claims 1, 2, 4-7, 11, 12, 15, 18-20, 25, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US 20170303602 A1) in view of Joye, Sr. et al. (US 5642674 A, hereinafter, “Joye”), Ragland (US 6305299 B1), Han (US 20070250979 A1), and St. Cyr (US 20090152161 A1).

As to claim 1, Petersen discloses a bowl and bib combination for use during feeding of a user (“PORTABLE SELF-FEEDING BIB,” title), comprising:
a bowl (pocket 108, bowl 200, or the combination of 108 and 200);
a bib non-adjustably connected to the bowl (the portion of bib 102 above pocket 108, see annotated fig 1 below, non-adjustably connected to bowl 108, 200, or the combination of 108 and 200, at least to the degree disclosed in Applicant’s specification, which is silent as to this feature);
a lid configured to cover the bowl (lid 300), the lid configured for an air tight seal (capable of forming an air tight seal, and para. 0027 discloses, “These features allow the lid 300 to be tightly sealed to the bowl 200 to prevent leaks.”); and
wherein the bowl comprises a back, a front opposite the back, a first side adjacent to the back and the front, a second side opposite the first side and adjacent to the back and the front, a bottom adjacent to the back, the front, the first side, and the second side, a top opposite the bottom and adjacent to the front, the back, the first side, and the second side (figs 1, 3, 4B, 7, 8, 9, 10, 11), and a height extending from the bottom of the bowl substantially to the top (figs 1, 3, 4B, 8, 9, 10, 11), wherein the bib comprises a neck section defining an opening (para. 0023 discloses, “upper sections 104 and 106 and opening 112”),
wherein the bowl has a bowl width defined by a distance from the first side to the second side (see annotated fig 2 below), wherein the bib below the opening defines a bib width (see annotated fig 2 below), wherein the bowl width extends substantially a distance of the bib width (see annotated fig 2 below), wherein during use, the bib is connected only to the back of the bowl (annotated fig 1 below). 
Petersen does not disclose a slit configured to hold utensils. 
It is noted that Petersen’s bowl and bib combination is intended to be used in combination with utensils such as spoon 400.
Joye teaches a similar bowl and bib combination (fig 1) including a slit configured for holding utensils (slit defined by article support band 76, capable of and intended to hold utensils 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a slit for holding articles such as a beverage container, eating utensils, and salt and pepper shakers (Joye col 6 line 55 – col 7 line 11), so that the articles, such as Petersen’s spoon 400, can be carried by the user while keeping the user’s hands free.
Petersen does not disclose dividers in between the first side and the second side, the dividers extending from the back towards the front of the bowl to define multiple compartments, wherein the dividers have a width as measured from the front of the bowl to the back of the bowl ranging from 2.5 inches to 3.5 inches.
Ragland teaches a similar bowl (base 12, tray 30, or 12 and 30 in combination) and bib (bib 78) combination including dividers in between the first side and the second side (col 5 line 55-65 discloses tray 42 “may be divided via intermediate walls or equipped with drink holding recesses per the desires of the user. Note FIGS. 4 and 11. As such various food items and utensils may be stored and utilized in an organized manner.”), the dividers extending from the back towards the front of the bowl to define multiple compartments (fig 4 shows a divider extending from front to back and defining two compartments; however, col 5 line 55-65 teaches plural dividers, so one of ordinary skill would recognize that although fig 4 shows one divider, Ragland teaches plural dividers).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide dividers, for the purpose of organizing food and utensils (Ragland col 5 line 60-65).
Regarding the limitation “wherein the dividers have a width as measured from the front of the bowl to the back of the bowl ranging from 2.5 inches to 3.5 inches, and a height extending from the bottom of the bowl substantially to the top,” it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dividers with a width as measured from the front of the bowl to the back of the bowl ranging from 2.5 inches to 3.5 inches, and a height extending from the bottom of the bowl substantially to the top, since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.
Furthermore, the combination is intended to be worn by a human wearer, and humans are a limited range of sizes.  A divider of the claimed size would obviously fit within a bowl wearable by a human wearer.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dividers with a width as measured from the front of the bowl to the back of the bowl ranging from 2.5 inches to 3.5 inches, and a height extending from the bottom of the bowl substantially to the top for the purpose of providing a compartment large enough to carry food items but small enough to be worn comfortably by the wearer.
Petersen does not disclose wherein a bottom of the neck section to the bowl measures 3.75 inches to 8 inches wherein the bib comprises silicone.
Regarding the limitation “a bottom of the neck section to the bowl measures 3.75 inches to 8 inches,” it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a bottom of the neck section to the bowl measures 3.75 inches to 8 inches, since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.
Furthermore, the combination is intended to be worn by a human wearer, and humans are a limited range of sizes.  A bib of the claimed size would obviously fit on the torso of a human wearer.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a bottom of the neck section to the bowl measures 3.75 inches to 8 inches for the purpose of providing a the desired coverage of the wearer’s torso.
Han discloses a similar bowl (150) and bib (110) combination including the bib comprises silicone (para. 0011 discloses, “Potential materials for the base layer 110 could be, but not limited to, the following : silicone, nylon, Teflon.RTM. coated fabric, GORE-TEX.RTM., rubber, and ballistic nylon/canvas.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the bib comprising silicone for the purpose of providing a material that is “water resistant, stain resistant, anti-bacteria, tear proof, machine washable, and foldable” (Han para. 0011).
It is also noted that Petersen’s bib is flexible, waterproof, and washable (Petersen para. 0004), and is also intended to be folded (Petersen fig 1), so the water resistant, washable, foldable material of Han would also be useful for the Petersen bib.
Petersen does not disclose wherein the lid comprises a hinge to remain attached to the bowl and bib combination while the lid is in an open configuration.
St Cyr teaches a similar bowl (container 10)/ lid (lid 52) combination, wherein the lid comprises a hinge (hinge 56) to remain attached to the bowl and bib combination while the lid is in an open configuration (fig 3B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the lid with a hinge for the purpose of protecting the product in the container from the environment outside the container (St. Cyr para. 0066).
The recitation “non-adjustably connected” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being used in the same manner, and the prior art reference reads on the intended use recitation in the claim.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the connection is non-adjustable because it will only “adjust” when acted on by an outside force.

    PNG
    media_image1.png
    784
    604
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    757
    531
    media_image2.png
    Greyscale

As to claim 2, Petersen as modified discloses the bowl and bib combination of claim I_ wherein the bowl and the bib are positioned in a perpendicular fashion to each other (Petersen fig 1).  

As to claim 4, Petersen as modified discloses the bowl and bib combination of claim 1, wherein the bib is adapted for use by an elderly user (capable of being used for, see Petersen para. 0002 which discloses “a child or adult who is generally incapable of feeding themselves”).  

As to claim 5, Petersen as modified discloses the bowl and bib combination of claim 1, wherein the bib is adapted for use by an infant user (capable of being used for, see Petersen para. 0002 which discloses “a child or adult who is generally incapable of feeding themselves”).  

As to claim 6, Petersen as modified discloses the bowl and bib combination of claim 1, wherein the bowl is adapted for use by an elderly user (capable of being used for, see Petersen para. 0002 which discloses “a child or adult who is generally incapable of feeding themselves”).  

As to claim 7, Petersen as modified discloses the bowl and bib combination of claim 1, wherein the bowl is adapted for use by an infant user (capable of being used for, see Petersen para. 0002 which discloses “a child or adult who is generally incapable of feeding themselves”).

As to claim 11, Petersen as modified discloses the bowl and bib combination of claim 1, wherein the bowl contains two compartments (this is the result of the modification presented in the rejection of claim 1 above, where Petersen’s bowl is provided with compartments as taught by Ragland fig 4).  

As to claim 12, Petersen as modified discloses the bowl and bib combination of claim 1, wherein the bowl contains three or more compartments (this is the result of the modification presented in the rejection of claim 1 above, where Petersen’s bowl is provided with compartments as taught by Ragland col 5 line 55-65 and Ragland fig 4 which teaches a divider forming two compartments and a drink holding recess, which is a teaching of three compartments).
As to claim 15, Petersen as modified discloses the bowl and bib combination of claim 1, further comprising a pair of utensils configured to be nested together and seated within the slit (this is the result of the modification presented in the rejection of claim 1 above, where Petersen’s bib is combined with Joye, and Joye utensils 16 are capable of being nested together and seated within the slit).

As to claim 18, Petersen discloses a bowl and bib combination (“PORTABLE SELF-FEEDING BIB,” title), comprising:
a bowl (pocket 108, bowl 200, or the combination of 108 and 200);
a bib non-adjustably linked to the bowl (the portion of bib 102 above pocket 108, see annotated fig 1 below, non-adjustably connected to bowl 108, 200, or the combination of 108 and 200, at least to the degree disclosed in Applicant’s specification, which is silent as to this feature) a single, flexible and collapsible piece (fig 2) and configured to wrap around the bowl (capable of wrapping due to the flexibility of the bib and alternatively, 108 is also intended to wrap around 200 as shown in fig 1);
a lid configured for an air tight seal with the bowl (lid 300 is capable of forming an air tight seal, and para. 0027 discloses, “These features allow the lid 300 to be tightly sealed to the bowl 200 to prevent leaks.”); and
wherein the bib comprises a neck section defining an opening (para. 0023 discloses, “upper sections 104 and 106 and opening 112”),
wherein the bowl comprises a back (see annotated fig 1 above), a front opposite the back (see annotated fig 1 above), a first side adjacent to the back and the front (see annotated fig 2 above), a second side opposite the first side and adjacent to the back and the front (see annotated fig 2 above), a bottom adjacent to the back, the front, the first side, and the second side (figs 1 and 2), a top opposite the bottom and adjacent to the front, the back, the first side, and the second side (figs 1 and 2),
wherein the bib comprises a neck section defining an opening (112),
wherein the bowl has a bowl width defined by a distance from the first side to the second side (see annotated fig 2 above), wherein the bib below the opening defines a bib width (see annotated fig 2 above), wherein the bowl width extends substantially a distance of the bib width (see annotated fig 2 above).
Petersen does not disclose a slit configured to hold utensils.
It is noted that Petersen’s bowl and bib combination is intended to be used in combination with utensils such as spoon 400.
Joye teaches a similar bowl and bib combination (fig 1) including a slit configured for holding utensils (slit defined by article support band 76, capable of holding and intended to hold utensils 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a slit for holding articles such as a beverage container, eating utensils, and salt and pepper shakers (Joye col 6 line 55 – col 7 line 11), so that the articles such as Petersen’s spoon 400 can be carried by the user while keeping the user’s hands free.
Petersen does not disclose dividers in between the first side and the second side, the dividers extending from the back towards the front of the bowl to define multiple compartments, wherein the dividers have a width as measured from the front of the bowl to the back of the bowl ranging from 2.5 inches to 3.5 inches.
Ragland teaches a similar bowl (base 12, tray 30, or 12 and 30 in combination) and bib (bib 78) combination including dividers in between the first side and the second side (col 5 line 55-65 discloses tray 42 “may be divided via intermediate walls or equipped with drink holding recesses per the desires of the user. Note FIGS. 4 and 11. As such various food items and utensils may be stored and utilized in an organized manner.”), the dividers extending from the back towards the front of the bowl to define multiple compartments (fig 4 shows a divider extending from front to back and defining two compartments; however, col 5 line 55-65 teaches plural dividers, so one of ordinary skill would recognize that although fig 4 shows one divider, Ragland teaches plural dividers).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide dividers, for the purpose of organizing food and utensils (Ragland col 5 line 60-65).
Regarding the limitation “wherein the dividers have a width as measured from the front of the bowl to the back of the bowl ranging from 2.5 inches to 3.5 inches, and a height extending from the bottom of the bowl substantially to the top,” it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dividers with a width as measured from the front of the bowl to the back of the bowl ranging from 2.5 inches to 3.5 inches, and a height extending from the bottom of the bowl substantially to the top, since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.
Furthermore, the combination is intended to be worn by a human wearer, and humans are a limited range of sizes.  A divider of the claimed size would obviously fit within a bowl wearable by a human wearer.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dividers with a width as measured from the front of the bowl to the back of the bowl ranging from 2.5 inches to 3.5 inches, and a height extending from the bottom of the bowl substantially to the top for the purpose of providing a compartment large enough to carry food items but small enough to be worn comfortably by the wearer.
Petersen does not disclose wherein a bottom of the neck section to the bowl measures 3.75 inches to 8 inches wherein the bib comprises silicone.
Regarding the limitation “a bottom of the neck section to the bowl measures 3.75 inches to 8 inches,” it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a bottom of the neck section to the bowl measures 3.75 inches to 8 inches, since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.
Furthermore, the combination is intended to be worn by a human wearer, and humans are a limited range of sizes.  A bib of the claimed size would obviously fit on the torso of a human wearer.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a bottom of the neck section to the bowl measures 3.75 inches to 8 inches for the purpose of providing a the desired coverage of the wearer’s torso.
Han discloses a similar bowl (150) and bib (110) combination including the bib comprises silicone (para. 0011 discloses, “Potential materials for the base layer 110 could be, but not limited to, the following : silicone, nylon, Teflon.RTM. coated fabric, GORE-TEX.RTM., rubber, and ballistic nylon/canvas.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the bib comprising silicone for the purpose of providing a material that is “water resistant, stain resistant, anti-bacteria, tear proof, machine washable, and foldable” (Han para. 0011).
It is also noted that Petersen’s bib is flexible, waterproof, and washable (Petersen para. 0004), and is also intended to be folded (Petersen fig 1), so the water resistant, washable, foldable material of Han would also be useful for the Petersen bib.
Petersen does not disclose wherein the lid comprises a hinge to remain attached to the bowl and bib combination while the lid is in an open configuration.
St Cyr teaches a similar bowl (container 10)/ lid (lid 52) combination, wherein the lid comprises a hinge (hinge 56) to remain attached to the bowl and bib combination while the lid is in an open configuration (fig 3B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the lid with a hinge for the purpose of protecting the product in the container from the environment outside the container (St. Cyr para. 0066).
The recitation “non-adjustably connected” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being used in the same manner, and the prior art reference reads on the intended use recitation in the claim.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the connection is non-adjustable because it will only “adjust” when acted on by an outside force.

As to claim 19, Petersen as modified discloses the bowl and bib combination of claim 18, wherein the bowl and bib combination is adapted for use in a car seat (capable of being used in a car seat, and Petersen para. 0002 specifically discloses getting food or snacks for a child in a car seat).  

As to claim 20, Petersen as modified discloses the bowl and bib combination of claim 18, wherein the bowl and bib combination is adapted for use in a stroller (capable of being used in a stroller, and Petersen para. 0002 specifically discloses assisting with feeding while traveling via car or stroller).

As to claim 25, Petersen discloses a portable device (“PORTABLE SELF-FEEDING BIB,” title), comprising:
a bowl to carry food by a user (pocket 108, bowl 200, or the combination of 108 and 200);
a bib non-adjustably attached to the bowl (bib 102, non-adjustably connected to bowl 108, 200, or the combination of 108 and 200, at least to the degree disclosed in Applicant’s specification, which is silent as to this feature), the bib comprising a surface area to fully protect a user from dropped food (fig 2); and
a lid for sealing the contents of the bowl with a seal (lid 300 and para. 0027 discloses, “These features allow the lid 300 to be tightly sealed to the bowl 200 to prevent leaks.”); and
wherein the bib comprises a neck section defining an opening (para. 0023 discloses, “upper sections 104 and 106 and opening 112”), the bib forming a single, flexible, and collapsible piece configured to wrap the bowl (fig 2, capable of wrapping due to the flexibility of the bib, and 108 is intended to wrap 200),
wherein the bowl comprises a back (see annotated fig 1 above), a front opposite the back (see annotated fig 1 above), a first side adjacent to the back and the front (see annotated fig 2 above), a second side opposite the first side and adjacent to the back and the front (see annotated fig 2 above), a bottom adjacent to the back, the front, the first side, and the second side (figs 1 and 2), a top opposite the bottom and adjacent to the front, the back, the first side, and the second side (figs 1 and 2), and
wherein the bib comprises a neck section defining an opening (112).
Petersen does not disclose a slit configured for holding utensils.
It is noted that Petersen’s bowl and bib combination is intended to be used in combination with utensil such as a spoon 400.
Joye teaches a similar bowl and bib combination (fig 1) including a slit configured for holding utensils (slit defined by article support band 76, capable of and intended to hold utensils 16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a slit for holding articles such as a beverage container, eating utensils, and salt and pepper shakers (Joye col 6 line 55 – col 7 line 11), so that the articles such as Petersen’s spoon 400 can be carried by the user while keeping the user’s hands free.
Petersen does not disclose dividers in between the first side and the second side, the dividers extending from the back towards the front of the bowl to define multiple compartments, wherein the dividers have a divider width as measured from the front of the bowl to the back of the bowl ranging from 2.5 inches to 3.5 inches, and a height extending from the bottom of the bowl substantially to the top.
Ragland teaches a similar bowl (base 12, tray 30, or 12 and 30 in combination) and bib (bib 78) combination including dividers in between the first side and the second side (col 5 line 55-65 discloses tray 42 “may be divided via intermediate walls or equipped with drink holding recesses per the desires of the user. Note FIGS. 4 and 11. As such various food items and utensils may be stored and utilized in an organized manner.”), the dividers extending from the back towards the front of the bowl to define multiple compartments (fig 4 shows a divider extending from front to back and defining two compartments; however, col 5 line 55-65 teaches plural dividers, so one of ordinary skill would recognize that although fig 4 shows one divider, Ragland teaches plural dividers).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide dividers, for the purpose of organizing food and utensils (Ragland col 5 line 60-65).
Regarding the limitation “wherein the dividers have a width as measured from the front of the bowl to the back of the bowl ranging from 2.5 inches to 3.5 inches, and a height extending from the bottom of the bowl substantially to the top,” it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dividers with a width as measured from the front of the bowl to the back of the bowl ranging from 2.5 inches to 3.5 inches, and a height extending from the bottom of the bowl substantially to the top, since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.
Furthermore, the combination is intended to be worn by a human wearer, and humans are a limited range of sizes.  A divider of the claimed size would obviously fit within a bowl wearable by a human wearer.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dividers with a width as measured from the front of the bowl to the back of the bowl ranging from 2.5 inches to 3.5 inches, and a height extending from the bottom of the bowl substantially to the top for the purpose of providing a compartment large enough to carry food items but small enough to be worn comfortably by the wearer.
Petersen does not disclose wherein a bottom of the neck section to the bowl measures 3.75 inches to 8 inches wherein the bib comprises silicone.
Regarding the limitation “a bottom of the neck section to the bowl measures 3.75 inches to 8 inches,” it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a bottom of the neck section to the bowl measures 3.75 inches to 8 inches, since discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.
Furthermore, the combination is intended to be worn by a human wearer, and humans are a limited range of sizes.  A bib of the claimed size would obviously fit on the torso of a human wearer.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a bottom of the neck section to the bowl measures 3.75 inches to 8 inches for the purpose of providing a the desired coverage of the wearer’s torso.
Han discloses a similar bowl (150) and bib (110) combination including the bib comprises silicone (para. 0011 discloses, “Potential materials for the base layer 110 could be, but not limited to, the following : silicone, nylon, Teflon.RTM. coated fabric, GORE-TEX.RTM., rubber, and ballistic nylon/canvas.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the bib comprising silicone for the purpose of providing a material that is “water resistant, stain resistant, anti-bacteria, tear proof, machine washable, and foldable” (Han para. 0011).
It is also noted that Petersen’s bib is flexible, waterproof, and washable (Petersen para. 0004), and is also intended to be folded (Petersen fig 1), so the water resistant, washable, foldable material of Han would also be useful for the Petersen bib.
Petersen does not disclose wherein the lid comprises a hinge to remain attached to the bowl and bib combination, wherein in an unwrapped configuration, the bib is connected only to the back of the bowl.
St Cyr teaches a similar bowl (container 10)/ lid (lid 52) combination, wherein the lid comprises a hinge (hinge 56) to remain attached to the bowl and bib combination while the lid is in an open configuration (fig 3B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the lid with a hinge for the purpose of protecting the product in the container from the environment outside the container (St. Cyr para. 0066).
The recitation “non-adjustably connected” is an intended use recitation.  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Because the prior art reference and the claimed invention are structurally identical, they are expected to be capable of being used in the same manner, and the prior art reference reads on the intended use recitation in the claim.
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the connection is non-adjustable because it will only “adjust” when acted on by an outside force.

As to claim 27, Petersen as modified discloses the portable device of claim 25, wherein the user is an infant (capable of being an infant, see Petersen para. 0002).

As to claim 28, Petersen as modified discloses the portable device of claim 25, wherein the bowl contains one or more dividers (see Petersen as modified by Ragland in the rejection of claim 25 above).

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen (US 20170303602 A1) in view of Joye, Sr. et al. (US 5642674 A, hereinafter, “Joye”), Ragland (US 6305299 B1), Han (US 20070250979 A1), and St. Cyr (US 20090152161 A1) as applied to claim 1 above, and further in view of “Amazon” (“Modern-Twist Otter Waterproof Silicone Baby Bucket Bib with Adjustable Strap, Plastic Free, Wipe Clean and Dishwasher Safe, Red.” Amazon, 2 Aug. 2013, www.amazon.com/modern-twist-Waterproof-Silicone-Adjustable-Dishwasher/dp/B0768JKRRF.).

As to claim 9, Petersen as modified does not disclose the bowl and bib combination is a single, flexible and collapsible piece that is bisphenol A-free.
It is noted that Petersen does not disclose the use of bisphenol A, so one of ordinary skill would expect that to mean Petersen is free of bisphenol A.
Amazon teaches a similar bowl and bib combination (see main figure) including the single, flexible and collapsible piece is bisphenol A-free (“free of BPA,” second bullet).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a single, flexible and collapsible piece is bisphenol A-free, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the, for providing a food grade bib off which food will be eaten.

As to claim 16, Petersen as modified does not disclose the bowl and bib combination of claim 1, wherein the bib contains a silicone adjustable button for sizing and security by the user.
Petersen does disclose complementary fasteners 114 and 116 for sizing and security by the user, and the present button is a type of complementary fastener.
Amazon discloses a similar bowl and bib combination (see main figure) including the bib contains a silicone adjustable button for sizing and security by the user (main figure).  
It is known in the art that various types of fastening mechanisms are functionally equivalent.  Hook and loop, button and buttonhole, hook and catch, snaps, and adhesive are a few examples.  These fasteners may be used interchangeably depending upon the desired aesthetic effect.  Further, the specification does not give an indication of why the silicone adjustable button would be desirable over another fastener type.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a silicone adjustable button, for providing a known type of releasable fastener for opening and closing the neck section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732